Name: EFTA SURVEILLANCE AUTHORITY DECISION No 194/94/COL of 30 November 1994 approving the national plans for approval of poultry establishments in certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0194EFTA SURVEILLANCE AUTHORITY DECISION No 194/94/COL of 30 November 1994 approving the national plans for approval of poultry establishments in certain EFTA States Official Journal L 383 , 31/12/1994 P. 0045 - 0046EFTA SURVEILLANCE AUTHORITY DECISION No 194/94/COL of 30 November 1994 approving the national plans for approval of poultry establishments in certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC, hereinafter referred to as 'the Poultry Act'), and in particular Article 3 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Finland by letter dated 18 February 1994, Sweden by letter dated 12 April 1994 and Norway by letter dated 14 July 1994 have submitted to the EFTA Surveillance Authority national plans for approval of poultry establishments;Whereas the plans have been examined and found to meet the requirements of the Poultry Act, and in particular Annex II thereof;Whereas the measures provided for are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The plans submitted by the EFTA States referred to in the Annex for the approval of establishments are hereby approved in accordance with Article 3 (2) of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC).2. The EFTA States referred to in the Annex shall bring into force by 1 December 1994 the laws, regulations, and administrative provisions for the implementation of the plans referred to in Article 1.3. The EFTA States referred to in the Annex shall communicate to the EFTA Surveillance Authority the texts of the provisions of national law which they adopt to comply with this Decision.4. This Decision shall enter into force on 1 December 1994.5. This Decision is addressed to the EFTA States referred to in the Annex.6. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX EFTA States with approved national plans for the approval of poultry establishments according to Article 3 (2) of the Poultry Act FinlandNorwaySweden